7. Draft general budget 2009 as modified by the Council (all sections) (
- After the vote on Amendment 1:
rapporteur. - (DE) Mr President, we have of course attempted to take account of the new situation in our oral amendment. We wish to reiterate to the Council our willingness as Parliament to enter into negotiations on the EUR 5 billion that the Commission has proposed for revision. Our amendment reads as follows, therefore - I shall read it out in English, as we have been working in English, so as to get all our fellow Members on board as quickly as possible:
'Expresses its strong willingness to enter into negotiations with the Council on the basis of the Commission's proposal for a revision of the MFF 2007-2013 for EUR 5 billion in the framework of the proposed European Economic Recovery Plan; takes note of the conclusions of the December 2008 European Council in that respect'.
rapporteur. - (DE) Mr President, this concerns the European schools in Brussels. We have discussed this at length in the course of many talks. The figures previously in the text need to be tightened somewhat, as we want the Commission to really take action. Therefore, the new text also sets a deadline for it to do so. I shall read it out in English again:
'Notes with concern the situation of present and future young pupils in the European Schools in Brussels resulting from the delayed and still pending opening of the fourth school in Laeken and the current enrolment procedure leading to long and unacceptable travelling times for the children; expects the Commission, in cooperation with the Secretariat-General of the European Schools in Brussels, to present a revised enrolment procedure by the end of March 2009 with objective and comprehensible criteria (including the principal residence and already enrolled siblings), which will come into force with the next enrolment period'.
(The oral amendment was accepted)
- After the final vote:
Very nice, very nice too!